     Case 2:21-cv-03298-RGK-MAR Document 26 Filed 08/25/21 Page 1 of 5 Page ID #:138




 1     Darryl L. Exum, Esq. (SB# 152063)
       Exum Law Offices
 2
       4129 Main Street. Suite 200
 3     Riverside, CA 92501
       Telephone:(951) 682-2903
 4
       Fax: 951-684-6407
 5     Email: exumlaw@gmail.com
       Attorney for Mitchell Magee and Ike Roberts
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9                                             WESTERN DIVISION
10
11                                     )) )
                                       )    CASE NO. 2:21-CV-03298-RGK-MAR
12                                     )
       MITCHELL MAGEE AND IKE ROBERTS, )    PLAINTIFFS’ RESPONSE TO
13                                     )    DEFENSE SUPPLEMENTAL
                Plaintiffs,            )    MEMORANDUM OF POINTS AND
14                                     )    AUTHORITIES AND OPPOSITION TO
                   vs.                 )    DEFENDANTS MOTION TO DISMISS
15                                     )    COMPLAINT
16                                     )
       UNITED STATES OF AMERICA,
17     TRACY WILKISON AND KRISTI KOONS
                                            Date: September 7, 2021
18     JOHNSON (OFFICIAL CAPACITY)
                                            Time: 9:00 am
19               Defendants.                Courtroom: 850, Hon. R. Gary Klausner

20
21     Plaintiffs Magee and Roberts, by and through counsel, submit this response to the defendants’
22     supplemental memorandum of points and authorities where defense seek an order dismissing
23     the complaint pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure,
24     and based on the sovereign immunity doctrine. Plaintiffs assert that the court does have subject
25     matter jurisdiction and has stated a legitimate claim for relief and that defendants are not
26     protected by sovereign immunity and the matter should not be dismissed.
27
28     Dated August 25, 2021                                 Respectfully Submitted,
29                                                                     /S/
30

                                                             Darryl Exum,
                                                             Attorney Mitchell Magee and Ike Roberts
     Case 2:21-cv-03298-RGK-MAR Document 26 Filed 08/25/21 Page 2 of 5 Page ID #:139




 1
                                                  ARGUMENT
 2
 3
             A. PLAINTIFF’S ASSERT MULTIPLE VALID CLAIMS PURSUANT TO RULE
 4
                          12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE
 5
 6
              The Plaintiffs in this case assert legitimate claims for relief in the initial filing. The first
 7
       claim is that the defendants unlawfully seized plaintiffs’ personal property from safety deposit
 8
       boxes without a valid warrant thereby unlawfully depriving the owners of their right to the
 9
       property without due process of law. (US Cons. amend. XIV). The plaintiffs seek injunctive
10
       relief for the immediate release of seized property. The second claim is that the defendants
11
       violated the plaintiffs’ constitutional protection against unreasonable search and seizure when
12
       agents confiscated and inspected the plaintiffs’ property from a private, locked security box
13
       without consent or a valid warrant. The plaintiffs seek an injunction enjoining the defendants
14
       from accessing, using or retaining the unlawfully seized property. All the claims made by the
15
       plaintiffs are legally and factually supported by the initial pleadings.
16
              To overcome a Rule 12(b)(6) motion to dismiss, a complaint must allege "enough facts to
17
       state a claim to relief that is plausible on its face." (Bell Atlantic Corp. v. Twombly, (2007) 550
18
       U.S. 544, 570. "The plausibility standard is a screening mechanism designed to weed out cases
19
       that do not warrant either discovery or trial." (Twombly, (2007) 550 U.S. at 558-59). "A claim
20
       has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
21
       reasonable inference that the defendant is liable for the misconduct." (Ashcroft v. Iqbal, (2009)
22
       556 U.S. 662, 678). On a motion to dismiss pursuant to Rule 12(b)(6), the court must "construe
23
       the complaint in the light most favorable to the plaintiff, taking all her allegations as true and
24
       drawing all reasonable inferences from the complaint in her favor." (Doe v. U.S., (9th Cir. 2009)
25
       419 F.3d 1058, 1062).
26
              The plaintiffs in this case have met the burden based on the claims and remedies
27
       articulated in the initial complaint and the court should dismiss the defendants’ motion to
28
       dismiss pursuant to Rule 12(b)(6).
29
30




                                                          2
     Case 2:21-cv-03298-RGK-MAR Document 26 Filed 08/25/21 Page 3 of 5 Page ID #:140




 1           B. THE DEFENDANTS ARE NOT IMMUNE IN THE UNDERLYING ACTION
 2                  BASED ON THE YOUNT DOCTRINE AND SUBSEQUENT CASE LAW
 3
 4             In 1795 the Eleventh Amendment to the United States Constitution was ratified creating
 5
       the doctrine of sovereign immunity. The amendment provides "The Judicial power of the United
 6
       States shall not be construed to extend to any suit in law or equity, commenced or prosecuted
 7
       against on the United States by Citizens of another State, or by Citizens or Subjects of any
 8
       Foreign State.” (US Const. Amend XI).
 9
10             The United States Supreme Court has consistently held that this amendment bars suit

11     against a state and its associated agencies by that state's own citizens. (Edelman v. Jordan, (1974)
12     415 U.S. 651). The Supreme Court has especially extended Eleventh Amendment sovereign
13     immunity to cases where plaintiffs seek monetary damages against a state or a state officer. (Ford
14     Motor Co. v. Department of the Treasury, (1945) 323 U.S. 459, 464 ("when the action is in
15     essence one for the recovery of money from the state, the state is the real, substantial party in
16
       interest and is entitled to invoke its sovereign immunity from suit even though individual
17
       officials are nominal defendants"). However, in Ex parte Young, the Supreme Court held that "a
18
       suit against individuals for the purpose of preventing them as officers of a State from enforcing
19
       an unconstitutional enactment to the injury of the rights of the plaintiff, is not a suit against the
20
21     State within the meaning of [the Eleventh] Amendment." (Ex Parte Young, (1907) 209 U.S.

22     123). The Young court's holding established that the Eleventh Amendment does not bar suits
23     against state officers to prevent violations against the laws or Constitution of the United States.
24     (Young, 209 U.S. at 159-160). The Supreme Court has subsequently applied this principle in
25     several cases allowing federal courts to give injunctive relief against state officers, even in
26     instances when compliance with the injunction would require expenditure from a state treasury.
27
       (Edelman v. Jordan, (1974) 415 U.S. 651. In Pennhurst State Sch. and Hosp. v. Halderman, the
28
       Supreme Court held that when a plaintiff sues a state official alleging a violation of federal law,
29
       the federal court may award an injunction that governs the official's future conduct, but not one
30
       that awards retroactive monetary relief. (Pennhurst (1984) 465 U.S. 89, 102-103).




                                                          3
     Case 2:21-cv-03298-RGK-MAR Document 26 Filed 08/25/21 Page 4 of 5 Page ID #:141




 1
               Under the theory of Young, such a suit would not be one against the State since the
 2
       federal-law allegation would strip the state officer of his official authority. (Pennhurst State Sch.
 3
       and Hosp. v. Halderman, (1984) 465 U.S. 89, 102-103). Similarly, the defendants in this case are
 4
       not the federal government but two named individuals whose conduct constituted violations of
 5
       federal law that would exclude them from any claims of sovereign immunity. The plaintiffs do
 6
 7     not name the federal government as a defendant but name two individuals whose conduct

 8     violated federal constitutional law as alleged in the initial complaint.
 9             While the Eleventh Amendment does bar claims for monetary relief from individual
10     defendants in their official capacities the plaintiffs in this case are seeking injunctive relief, not
11     monetary relief. The plaintiffs are simply seeking the return of their lawful property that was
12
       illegally searched and seized and as such the defendants are not protected by sovereign
13
       immunity.
14
15
16
                                                 CONCLUSION
17
18
               For the forgoing reasons, the plaintiffs respectfully request that the court deny the
19
       defendants’ motion to dismiss the underlying complaint.
20
21
       Date: August 25, 2021                                  Respectfully Submitted,
22
23
                                                                        /S/
24
25
                                                               Darryl Exum,
26                                                             Attorney for Michael Magee
27
28
29
30




                                                          4
     Case 2:21-cv-03298-RGK-MAR Document 26 Filed 08/25/21 Page 5 of 5 Page ID #:142




 1
 2
 3
 4
 5                                     CERTIFICATE OF SERVICE

 6
 7            I hereby certify that on the 25th day of August 2021 I electronically field the forgoing reply
 8
       brief with the Clerk of the Court using the CM/ECF system which will send notification of such
 9
       filing to the following:
10
11
       TRACY WILKISON, Acting US Attorney
12     312 North Spring Street
13     Los Angeles, CA 90012

14     Kristi Koons Johnson,
15     312 North Spring Street
       Los Angeles, CA 90012
16
                                                                            /S/
17
                                                             _______________________________
18
19                                                                     Darryl Exum

20
21
22
23
24
25
26
27
28
29
30




                                                        5
